IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-715

                                           No. COA22-348

                                    Filed 1 November 2022

     Cabarrus County, No. 20CRS50156-57

     STATE OF NORTH CAROLINA

                  v.

     NIKITA V. MACKEY


           Appeal by defendant from judgment entered 4 June 2021 by Judge

     William Anderson Long, Jr., in Cabarrus County Superior Court. Heard in the Court

     of Appeals 19 October 2022.


           Attorney General Joshua           H.   Stein,   by   Assistant   Attorney   General
           Kayla D. Britt, for the State.

           Shawn R. Evans for the defendant-appellant.


           TYSON, Judge.


¶1         Nikita V. Mackey (“Defendant”) appeals from the judgment entered upon the

     jury’s verdict from his two felony convictions of uttering a forged instrument and

     obtaining property by false pretenses. Our review discloses no error.

                                      I.     Background

¶2         Defendant married Yvette Stewart in September 2016. The couple separated

     two years later and divorced in 2021. Defendant and Stewart always maintained
                                        STATE V. MACKEY

                                         2022-NCCOA-715

                                        Opinion of the Court



     separate bank accounts, even while married. After the separation, Stewart moved to

     Tennessee and took her vehicle with her.

¶3           Stewart’s vehicle needed repairs in March 2019. After Stewart had paid for

     the repairs, she realized her vehicle was still under a third-party maintenance

     warranty. She sought a reimbursement from the company issuing the warranty. The

     company agreed to reimburse Stewart in the amount of $1,200.92.

¶4           Stewart waited for the check, but it never arrived. She contacted the warranty

     company to inquire about her reimbursement.               During that conversation, the

     company informed Stewart the check had been mailed to Defendant’s address and it

     had been deposited into a bank.       Stewart asked for more information, and the

     company sent her a copy of the cancelled check. Upon examination, she noticed the

     check had been signed and recognized Defendant’s handwriting on the endorsement

     line.

¶5           Stewart sought a replacement check because she believed Defendant had

     forged her signature. The company informed Stewart they could not issue another

     check unless she notified law enforcement.         Stewart reported the incident and

     provided handwriting samples to the Charlotte-Mecklenburg Police Department.

¶6           The officer in charge of investigating Stewart’s claim subpoenaed the bank for

     all records related to the check. Bank records revealed Defendant had deposited the
                                         STATE V. MACKEY

                                          2022-NCCOA-715

                                         Opinion of the Court



     check into his personal bank account on 18 June 2019. Video footage from the bank

     also showed Defendant visiting the bank on the same day the check was deposited.

¶7         Defendant was charged with uttering a forged instrument, obtaining property

     by false pretenses, and forgery of an instrument on 2 March 2020. At trial, the State

     entered the bank records and video footage into evidence. On 4 June 2021, a jury

     found Defendant guilty of obtaining property by false pretenses and uttering a forged

     instrument. The jury was unable to reach a unanimous verdict regarding forgery of

     an instrument. Defendant moved for a mistrial. The court granted Defendant’s

     motion on the forgery charge.

¶8         The trial court consolidated the remaining two charges into one judgment.

     Defendant was sentenced as a level I offender and received an active sentence of 5 to

     15 months, followed by 24 months of supervised probation. Defendant filed a timely

     notice of appeal on 9 June 2021.

                                          II.   Issues

¶9         Defendant argues: (1) a fatal variance exists between the indictment and the

     evidence entered at trial; and, (2) he is entitled to a new trial because eighteen bench

     conversations were omitted from the transcript despite the trial judge ordering a

     complete recordation.

                                  III.     Fatal Variance
                                           STATE V. MACKEY

                                            2022-NCCOA-715

                                           Opinion of the Court



¶ 10          Trial courts do not possess jurisdiction over a criminal defendant without a

       valid bill of indictment. State v. Snyder, 343 N.C. 61, 65, 468 S.E.2d 221, 224 (1996)

       (citation omitted). An indictment “is fatally defective if it fails to state some essential

       and necessary element of the offense of which the defendant is found guilty.” State v.

       Ellis, 368 N.C. 342, 344, 776 S.E.2d 675, 677 (2015) (citation and quotation marks

       omitted).

¶ 11          Rule 10(a)(1) of the North Carolina Rules of Appellate Procedure delineates

       the procedures for preserving errors on appeal:

                     In order to preserve an issue for appellate review, a party
                     must have presented to the trial court a timely request,
                     objection, or motion, stating the specific grounds for the
                     ruling the party desired the court to make if the specific
                     grounds were not apparent from the context. It is also
                     necessary for the complaining party to obtain a ruling upon
                     the party’s request, objection, or motion.

       N.C. R. App. P. 10(a)(1) (emphasis supplied).

¶ 12          A defendant must bring a motion to quash a fatally defective indictment to

       preserve the issue on appeal. See State v. Waddell, 279 N.C. 442, 445, 183 S.E.2d 644,

       646 (1971) (explaining a motion to quash an indictment “on the ground of variance

       between the allegation in the indictment . . . and the evidence [ ] disclosed” at trial is

       appropriate “when the purpose is to challenge its sufficiency to charge a criminal

       offense,” but a “motion to dismiss is in order when the prosecution fails to offer

       sufficient evidence the defendant committed the offense charged”); State v. Pickens,
                                               STATE V. MACKEY

                                                2022-NCCOA-715

                                               Opinion of the Court



       346 N.C. 628, 645, 488 S.E.2d 162, 172 (1997) (citing State v. Francis, 341 N.C. 156,

       160, 459 S.E.2d 269, 271 (1995)) (“Regarding the alleged variance between the

       indictment and the evidence at trial, defendant based his motions at trial solely on

       the ground of insufficient evidence and thus has failed to preserve this argument for

       appellate review.”).

¶ 13         Defendant failed to file a motion to quash his indictment for any variance

       between the allegations in the indictment and the evidence disclosed at trial.

       Defendant did not mention the words “fatal,” “defective,” or “variance” in his motion

       to dismiss at the close of the state’s evidence. While the Defendant moved to dismiss

       for insufficiency of the evidence, a motion to dismiss for insufficiency does not preserve

       Defendant’s fatal variance argument for appeal. Waddell, 279 N.C. at 445, 183 S.E.2d

       at 646; Pickens, 346 N.C. at 645, 488 S.E.2d at 172 (citation omitted).

                                         IV.      Recordation

¶ 14         Criminal defendants have a statutory right to recordation of their trial in

       North Carolina. N.C. Gen. Stat. § 15A-1241 provides:

                    (a) The trial judge must require that the reporter make a
                    true, complete, and accurate record of all statements from
                    the bench and all other proceedings except:

                              (1) Selection of the jury in noncapital cases;

                              (2) Opening statements and final arguments of
                                  counsel to the jury; and
                                          STATE V. MACKEY

                                           2022-NCCOA-715

                                          Opinion of the Court



                           (3) Arguments of counsel on questions of law.

                           ...

                    (c) When a party makes an objection to unrecorded
                    statements or other conduct in the presence of the jury,
                    upon motion of either party the judge must reconstruct for
                    the record, as accurately as possible, the matter to which
                    objection was made.

       N.C. Gen. Stat. § 15A-1241 (2021) (emphasis supplied).

¶ 15         Our Supreme Court in State v. Cummings contrasts the disparate treatment

       of statements made in open court before a jury and those made in private bench

       conferences under N.C. Gen. Stat. § 15A-1241. 332 N.C. 487, 498, 422 S.E.2d 692,

       698 (1992). The Court in Cummings concluded N.C. Gen. Stat. § 15A-1241 “appears

       to be designed to ensure that any statement by the trial judge, in open court and

       within earshot of jurors or others present in the courtroom, be available for appellate

       review.” Id. Statements made in private bench conferences, however, are only

       required to be transcribed if “either party requests that the subject matter of a private

       bench conference be put on the record for possible appellate review.” Id. If a party

       requests a bench conference to be transcribed per N.C. Gen. Stat. § 15A-1241, “the

       trial judge should comply by reconstructing, as accurately as possible, the matter

       discussed.” Id. (citing N.C. Gen. Stat. § 15A-1241(c)).

¶ 16         “This Court has repeatedly held that [N.C. Gen. Stat. §] 15A-1241 does not

       require recordation of ‘private bench conferences between trial judges and attorneys.’”
                                         STATE V. MACKEY

                                            2022-NCCOA-715

                                         Opinion of the Court



       State v. Blakeney, 352 N.C. 287, 307, 531 S.E.2d 799, 814 (2000) (quoting Cummings,

       332 N.C. at 497, 422 S.E.2d at 697); accord State v. Speller, 345 N.C. 600, 605, 481

       S.E.2d 284, 287 (1997). In Blakeney, the defendant argued the “unrecorded bench

       conferences violated his statutory right to recordation under [N.C. Gen. Stat.] § 15A-

       1241 and deprived him of his constitutional right to due process by rendering

       appellate review impossible.” Id. at 306, 531 S.E.2d at 814. Our Supreme Court held

       the trial court did not err by failing to record the bench conferences because the

       “defendant never requested that the subject matter of a bench conference be

       reconstructed for the record.” Id. at 307, 531 S.E.2d at 814.

¶ 17         Defendant asserts the trial court ordered a complete recordation.          This

       assertion is unfounded. Defendant only requested a complete recordation of the voir

       dire of an expert witness. Here, the trial court did not err for the same reasons the

       trial court did not err in Blakeney. Defendant “never requested that the subject

       matter of a bench conference be reconstructed for the record.” Blakeney, 352 N.C. at

       307, 531 S.E.2d at 814. Defendant’s argument is overruled.

                                       V.     Conclusion

¶ 18         Defendant failed to preserve his fatal variance of indictment argument for

       appeal through a motion to quash. Defendant has also failed to show the trial court

       committed plain error by failing, in the absence of a request, to make a complete

       recordation of the eighteen bench conference conversations.         Defendant never
                                         STATE V. MACKEY

                                          2022-NCCOA-715

                                         Opinion of the Court



       requested the trial court reconstruct the bench conversations for the record, despite

       requesting a complete recordation of the voir dire at another point during the trial.

¶ 19         Defendant received a fair trial, free from prejudicial errors he preserved and

       argued on appeal. We find no error in the jury’s verdicts or in the judgment entered

       thereon. It is so ordered.

             NO ERROR.

             Judges ZACHARY and HAMPSON concur.